Title: To George Washington from William Bartlett, 13 November 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 13th Novr 1775

I hereby Acknolidge the Receipt of Your favour of the 11th and 13th Instant and Notice the Contents.
With Regard to Such Vessells brought in as the North Britton I shall with Pleasure comply with your Excellencys Orders as I have had a Grate deal of Trouble & Got the Ill will of my Neighbours for having any thing to doe with her, Although I punctually Obey’d your Orders.
With Regard to the claim Captn Manly makes Upon the Vessell brought in here by Our People from Ireland from the best Information I can Get from them I think is Just, as their Storys with regard too her are Very differant I advis’d Capt. Manly togeather with his Officers to make Oath to the Truth of the matter, which I now Enclose to Your Excellency as I was not an Eye wittness to the Affair cannot with Propriety Judge So well would Refer Your Excellency to Colln Glover & Some Others in Marblehead who was Eye wittnesses to it and when Your Excellency is Rightly inform’d think You will be the Best Judge of the Matter, I must beg the favour of Troubleing your Excellency the Last time with Regard to the North Britton weather to deliver her with her Effects to the Committe of Safty before they pay me what Charges I have ben Out or not.
As to Capt. Manly Using any Voiolent measures to take possession of the Schooner from Ireland he has not & Shall Advise him by Your Excellencys Order not too. And beg Leave to Subscribe my Self Your Excellencys Most Obedt Hum. Sert

William Bartlett

